Order unanimously reversed, with costs, and motion denied.
Memorandum: Plaintiffs, residents of Monroe County, seek to recover damages sustained in an industrial accident which occurred in 1965, alleging it to have been caused by a defective electrical switch manufactured by defendant Square D. Company. On April 13, 1971 at Rochester, New York, pursuant to an order of Special Term, discovery and inspection of the switch has been had by all parties in the presence of their expert engineering representatives. X rays were taken of the switch. On June 8, 1972 plaintiffs served and filed a required statement of readiness. Now 33 months later defendant Square D Company moves for a second discovery and inspection of the switch to be produced at Asheville, North Carolina. Since no motion was made within the 20-day period following the filing of the note of issue and the statement of readiness, the right to conduct further pretrial procedures was waived (Warren v Vick Chem. Co., 37 AD2d 913). (Appeal from order of Monroe Special Term granting motion for discovery.) Present— Marsh, P. J., Moule, Simons, Del Vecchio and Witmer, JJ.